 16-13534-mg          Doc 4      Filed 12/19/16 Entered 12/19/16 14:01:21                  Main Document
                                               Pg 1 of 3



BLANK ROME LLP
The Chrysler Building
405 Lexington Avenue
New York, NY 10174
(212) 885-5000
Rick Antonoff
Barry N. Seidel
Evan J. Zucker

Attorneys for State Corporation “Deposit Insurance
Agency” in its Capacity as Trustee and Foreign
Representative for the Debtor

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re:

        FOREIGN ECONOMIC                                             Chapter 15
        INDUSTRIAL BANK LIMITED,
        “VNESHPROMBANK” LTD.,                                        Case No. 16-13534 ( )


                     Debtor in a Foreign Proceeding.
---------------------------------------------------------------x

                               LISTS AND STATEMENTS FILED
                          PURSUANT TO BANKRUPTCY RULE 1007(a)(4)

        State Corporation “Deposit Insurance Agency” (“DIA”), the trustee and foreign

representative     (the    “Trustee”)     of    the    Foreign     Economic   Industrial    Bank   Limited,

“Vneshprombank” Ltd. (the “Bank” or the “Debtor”) in the Bank’s insolvency proceeding in the

Russian Federation, hereby files the following statements and lists in accordance with Rule

1007(a)(4) of the Federal Rules of Bankruptcy Procedure of the United States, which provides:

                 In addition to the documents required under §1515 of the Code, a foreign
                 representative filing a petition for recognition under chapter 15 shall file
                 with the petition: (A) a corporate ownership statement containing the
                 information described in Rule 7007.1; and (B) unless the court orders
                 otherwise, a list containing the names and addresses of all persons or bodies
                 authorized to administer foreign proceedings of the debtor, all parties to

                                                        -1-
 16-13534-mg      Doc 4     Filed 12/19/16 Entered 12/19/16 14:01:21              Main Document
                                          Pg 2 of 3



               litigation pending in the United States in which the debtor is a party at the
               time of the filing of the petition, and all entities against whom provisional
               relief is being sought under §1519 of the Code.

Fed. R. Bankr. P. 1007(a)(4).

Corporate Ownership Statement:

       The Bank is owned by the following entities/individuals in the percentages reflected:

 No.                      Name of the Participant                        Percentage (%) of Ownership

1.     Larissa Ivanovna Markus (President, member of the Managing       6.7393
       Board and Board of Directors of the Bank)
2.     Tatiana Vladimirovna Kim                                         0.0039
3.     Aleksandr Yuryevich Zurabov                                      7.36405
4.     Prioritet, LLC (ООО «Приоритет»)                                 12.51956
5.     Topaz, LLC (ООО «Топаз»)                                         9.85915
6.     Briz, LLC (ООО «Бриз»)                                           3.4429
7.     Estel, LLC (ООО «Эстель»)                                        4.0689
8.     Promfinance, LLC (ООО «Промфинанс»)                              3.7246
9.     Promalliance, LLC (ООО «Промальянс»)                             3.85915
10.    Mobilnye perevody, LLC (ООО «Мобильные переводы»)                3.52898
11.    Kimberlit, LLC (ООО «Кимберлит»)                                 4.3157
12.    Karion, LLC (ООО «Карион»)                                       4.3157
13.    Promstroyproekt, CJSC (ЗАО «ПРОМСТРОЙПРОЕКТ»)                    2.939
14.    Firma Yedinstvo XXI, LLC (ООО «ФИРМА ЕДИНСТВО ХХI»)              3.2551
15.    Prominstrakh, LLC (ООО «ПРОМИНСТРАХ»)                            6.8506
16.    Wolf, LLC (ООО «Вульф»)                                          5.39906
17.    B.B.C. XXI, LLC (ООО «В.В.С. XXI»)                               3.143
18.    Gilean, LLC (ООО «Гилеан»)                                       5.39906
19.    Firma Eliko, LLC (ООО «Фирма Элико»)                             5.39906
20.    Holding company Sovtransavto, CJSC (Холдинговая компания         3.87323
       ЗАО «Совтрансавто»)
16-13534-mg   Doc 4   Filed 12/19/16 Entered 12/19/16 14:01:21   Main Document
                                    Pg 3 of 3
